DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JACQUELINE SHAW JOHNSON,
                            Appellant,

                                      v.

    SPACE COAST CREDIT UNION, for Federal Home Loan Bank of
                         America,
                         Appellee.

                              No. 4D17-1293

                              [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 12-14242.

  Dustin A. Zacks of King, Nieves & Zacks, PLLC, West Palm Beach, for
appellant.

   Gaspar Forteza and Moises T. Grayson of Blaxberg, Grayson, Kukoff &
Forteza, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.